963 A.2d 818 (2009)
197 N.J. 431
In the Matter of Joel R. WEINER, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 28, 2009.

ORDER
JOEL R. WEINER of MARTINSVILLE, who was admitted to the bar of this State in 1970, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging him with aiding, assisting, procuring, counseling, and advising the preparation of tax returns that were fraudulent or false as to material matters, in violation of 26 U.S.C. § 7206(2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JOEL R. WEINER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOEL R. WEINER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOEL R. WEINER comply with Rule 1:20-20 dealing with suspended attorneys.